DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a display control device comprising a display section, and a processor, wherein the processor is configured to: control the display section so as to cause the display section to display a first image representing a category item, a second image that is displayed in a lower layer for the first image and that represents a setting item belonging to the category item, and a third image that is displayed in an upper layer for the first image, the first image being displayed by switching from the third image; control the display section so as to cause the display section to display the first image together with one or more predetermined images that are added to the first image when the setting item is entered and that are not displayed with the first image before the setting item is entered and display the third image together with one or more predetermined images that are added to the third image when the setting item is entered and that are not displayed with the third image before the setting item is entered; and control the display section so as to cause the display section to display the one or more predetermined images whose number is equal to a number of one or more setting items that have been entered.
Sano (US 2016/0283827 A1) shows in paragraphs [0072]-[0075], [0084]-[0087] and [0097]-[0099] a setting value of a setting item in a lower layer of the printing condition is changed by the print setter, the display controller changes a display form of at least one of the setting item and the setting value in the lower layer and a display form of a setting item in a top layer of the printing condition. Sano do not include all the detailed combined limitations included in the claim including a control the display section so as to cause the display section to display a first image representing a category item, a second image that is displayed in a lower layer for the first image and that represents a setting item belonging to the category item, and a third image that is displayed in an upper layer for the first image, the first image being displayed by switching from the third image; control the display section so as to cause the display section to display the first image together with one or more predetermined images that are added to the first image when the setting item is entered and that are not displayed with the first image before the setting item is entered and display the third image together with one or more predetermined images that are added to the third image when the setting item is entered and that are not displayed with the third image before the setting item is entered; and control the display section so as to cause the display section to display the one or more predetermined images whose number is equal to a number of one or more setting items that have been entered, therefore this claim is allowable.  
Maeda’563 shows changing a setting value on lower layer changes the values of the setting on the first layer. Maeda’563 do not include all the detailed combined limitations included in the claim including a control the display section so as to cause the display section to display a first image representing a category item, a second image that is displayed in a lower layer for the first image and that represents a setting item belonging to the category item, and a third image that is displayed in an upper layer for the first image, the first image being displayed by switching from the third image; control the display section so as to cause the display section to display the first image together with one or more predetermined images that are added to the first image when the setting item is entered and that are not displayed with the first image before the setting item is entered and display the third image together with one or more predetermined images that are added to the third image when the setting item is entered and that are not displayed with the third image before the setting item is entered; and control the display section so as to cause the display section to display the one or more predetermined images whose number is equal to a number of one or more setting items that have been entered, therefore this claim is allowable.  

Ebitano’171 shows in Figures 4-5 a display wherein a setting value is changed and based on the changed a tab with a summary of the changed settings is showed. Ebitano’171 do not include all the detailed combined limitations included in the claim including a control the display section so as to cause the display section to display a first image representing a category item, a second image that is displayed in a lower layer for the first image and that represents a setting item belonging to the category item, and a third image that is displayed in an upper layer for the first image, the first image being displayed by switching from the third image; control the display section so as to cause the display section to display the first image together with one or more predetermined images that are added to the first image when the setting item is entered and that are not displayed with the first image before the setting item is entered and display the third image together with one or more predetermined images that are added to the third image when the setting item is entered and that are not displayed with the third image before the setting item is entered; and control the display section so as to cause the display section to display the one or more predetermined images whose number is equal to a number of one or more setting items that have been entered, therefore this claim is allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675